Proskauer, J.
The parties entered into a contract, by which Albert J. Pfeiffer, Inc., contracted to sell to Largman, Gray Company certain raw silk. A part of the silk tendered in performance of this contract was rejected as defective. After its rejection some of it was sold by Albert J. Pfeiffer, Inc., to third parties. The parties hereto entered into an arbitration agreement under the rules of The Silk Association of America. Under those rules the seller, as both parties agree, had the right to substitute new silk for the quantity originally tendered. This silk was examined by the arbitrators who made an award as follows:
“ 1. That the Yellow China Hosiery Tram is of the quality called for by said contracts.
“ 2. That Albert J. Pfeiffer, Inc., is to deliver and Largman, Gray Company is to accept 9052.70 pounds in accordance with the quality called for by the contracts.
“ 3. That Largman, Gray Company is to pay Albert J. Pfeiffer, Inc., $87,344.49 net within thirty days from date of shipment of the 9052.70 pounds.”
Albert J. Pfeiffer, Inc., then tendered silk to Largman, Gray Company which the latter insisted was not in accordance with the contract and refused to accept. On this state of facts the court has confirmed the award and ordered a judgment against Largman, Gray Company.
We think the award was too vague and indefinite to warrant such an order. We are mindful that in the consideration of trade arbitrations by business men we should be astute to avoid all legal technicality. Nevertheless an award must be sufficiently clear to put beyond doubt what is required of each party to the arbitration. This award provided merely that Largman, Gray Company was to accept a specified quantity of silk “ in accordance with the quality called for by the contracts.” It did not identify any particular silk as thus conforming. There has never been any adjudication by the arbitrators that the silk last tendered by Albert J. Pfeiffer, Inc., was in accordance with the contract. Largman, Gray Company should not be compelled to pay the purchase price without a determination that the silk last actually *64tendered to it was in conformity with the contract standards. The arbitrators must identify and approve the silk tendered or to be tendered by Albert J. Pfeiffer, Inc., before they can order the payment by Largman, Gray Company of the purchase price.
For these reasons the judgment and orders appealed from should be reversed, with costs, and the matter remitted to the arbitrators for further proceedings in accordance with section 1457 of the Civil Practice Act.
Dowling, P. J., Finch, McAvoy and Martin,„JJ., concur.
Judgment and orders reversed, with costs, and the matter remitted to the arbitrators for further proceedings in accordance with section 1457 of the Civil Practice Act. Settle order on notice.